DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. 	Regarding Claims 1 and 11 applicant asserts that Tsai in view of McPartlin does not disclose “the insulating film covers an entire upper surface of the protrusion” as 151/152 do not cover an entire upper surface of 110 only portions of 110 which is not the entire upper surface.  However, since the protrusion is not limited to a single element in the claim, 110 is defined in the rejection as a HBT with a plurality of layers for example 130/100/111.  Since 110 has a plurality of elements each can have a respective upper surface, and the entire upper surface may reasonably read on the entire upper surface of one element (i.e. 135).  As a result 151 clearly covers an entire upper surface of 135 as previously stated.
Status of the Claims
Claims 15-16 are canceled.  Claims 2, 12, 14, and 17 are withdrawn.  Claims 1, 3-11, 13, and 18-20 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, 6-9, 11, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0312390) in view of McPartlin (US 2017/0117204).	Claim 1, Tsai discloses (Figs. 1A-1C) a semiconductor device comprising: 	a substrate (100, substrate, Para [0023]); 	a target element (181, capacitors, Para [0024]) to be protected arranged on the substrate (181 is on 100); 	a protrusion (110, HBT, Para [0024]) arranged on the substrate (110 on 100); 	an insulating film (151/152, first dielectric layer/second dielectric layer under broadest reasonable interpretation (BRI) 151 and 152 can be considered an insulating film, Para [0030]) arranged on the substrate (151/152 is on 100) and covering the target element and at least a side surface of the protrusion (151 covers 181 and side surface of 110), and wherein the insulating film covers an entire upper surface of the protrusion (151/152 covers an entire upper surface of portions of 110, for example 151 covers the entire upper surface of 135 in 110).	Tsai does not explicitly disclose and an electrode pad for external connection arranged on the insulating film, the electrode pad at least partially overlapping the target element and the protrusion as seen in plan view, wherein a maximum distance between an upper surface of the protrusion and the electrode pad in a height direction is shorter than a maximum distance between an upper surface of the target element and the electrode pad in the height direction, and wherein a gap of the insulating film exists between the upper surface of the protrusion and the electrode pad.	However, McPartlin discloses (Fig. 8) electrode pad (806, printed circuit board, Para [0083]) for external connection (806 is a PCB for external connections, Para [0083]) arranged on (806 is on SILICON DIOXIDE) an insulating film (SILICON OXIDE covering CAPACITOR and NPN transistor as seen in Fig. 8).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 806 overlaps the target element 181 and the protrusion 110 as seen in plan view, and wherein a gap of the insulating film exists between the upper surface of the protrusion and the electrode pad (Tsai discloses insulating film 151 with lower surface gaps which exist between upper surface of 110 and 806 of McPartlin). 	Furthermore, the combination teaches a maximum distance between an upper surface of the protrusion and the electrode pad in a height direction is shorter than a maximum distance between an upper surface of the target element and the electrode pad in the height direction (since 110 is taller than 181 the maximum distance in the height direction between 110 and pad 806 would be smaller than 181 and pad 806).	Claim 3, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai discloses (Figs. 1A-1C) further comprising a circuit element arranged on the substrate, the circuit element being a component of an electronic circuit, wherein the protrusion includes the circuit element therein (110 is an HBT which is on 100 and a circuit element, Para [0023]).	Claim 4, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai discloses (Figs. 1A-1C) wherein an upper surface of the insulating film is substantially flat (upper surface of 151 is substantially flat).	Claim 6, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai discloses (Figs. 1A-1C) wherein the protrusion is arranged on at least each of opposite sides of the target element as seen in plan view (Fig. 1A show plurality of 110s arranged on opposite sides of 181 in plan view).	Claim 7, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.HBT contains epitaxial layers, Para [0026]).	Claim 8, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai discloses (Figs. 1A-1C) wherein the target element is a capacitor, a transistor, or a diode (181 is a capacitor, Para [0024]).	Claim 9, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai discloses (Figs. 1A-1C) wherein the target element (181) is a capacitor (MIM capacitor, Para [0029]) having a structure in which a lower electrode (131, first metal layer, Para [0029]), a capacitor dielectric film (133-135, covering layer, Para [0029]), and an upper electrode (132, second metal layer, Para [0029]) are laminated in sequence from below (131 then 134 then 132 formed in sequence from below, Para [0029]), and 	the semiconductor device further comprises a covering dielectric film (133-135, covering layer Para [0029]) that covers at least the side surface of the protrusion (133-135 covers side surface of 110), that is continuous with the capacitor dielectric film (since 134 is part of 133-135 it is considered continuous) , and that is made of a same material as that of the capacitor dielectric film (133-135 are made of SiN, Para [0029]).	Claim 11, Tsai discloses (Figs. 1A-1C) a semiconductor device comprising: 	a substrate (100, substrate, Para [0023]); 	an interconnection line (181, capacitor, under broadest reasonable interpretation (BRI) is considered an interconnection line, Para [0024]) to be protected arranged on the substrate (181 is on 100); 	a protrusion (110, HBT, Para [0024]) arranged on the substrate (110 on 100); 	an insulating film (151/152, first dielectric layer/second dielectric layer under broadest 151 and 152 can be considered an insulating film, Para [0030]) arranged on the substrate (151/152 is on 100) and covering the interconnection line and at least a side surface of the protrusion (151 covers 181 and side surface of 110).	Tsai does not explicitly disclose and an electrode pad for external connection arranged on the insulating film, the electrode pad at least partially overlapping the interconnection line and the protrusion as seen in plan view, wherein a maximum distance between an upper surface of the protrusion and the electrode pad in a height direction is shorter than a maximum distance between an upper surface of the interconnection line and the electrode pad in the height direction.	However, McPartlin discloses (Fig. 8) electrode pad (806, printed circuit board, Para [0083]) for external connection (806 is a PCB for external connections, Para [0083]) arranged on (806 is on SILICON DIOXIDE) an insulating film (SILICON OXIDE covering CAPACITOR and NPN transistor as seen in Fig. 8).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the electrode pad of McPartlin onto the top of the device as Tsai, as it provides a straightforward flip chip package design (McPartlin, Para [0038]).	In applying the teachings of McPartlin to the semiconductor device of Tsai, the combination yields a structure wherein the electrode pad 806 overlaps the interconnection line 181 and the protrusion 110 as seen in plan view.  	Furthermore, the combination teaches a maximum distance between an upper surface of the protrusion and the electrode pad in a height direction is shorter than a maximum distance between an upper surface of the target element and the electrode pad in the height direction (since 110 is taller than 181 the maximum distance in the height direction between 110 and pad 806 would be smaller than 181 and pad 806).	Claim 13, Tsai in view of McPartlin discloses the semiconductor device according to Claim 3.151 is substantially flat).
	Claim 18, Tsai in view of McPartlin discloses the semiconductor device according to Claim 3.	Tsai discloses (Figs. 1A-1C) wherein the protrusion is arranged on at least each of opposite sides of the target element as seen in plan view (Fig. 1A show plurality of 110s arranged on opposite sides of 181 in plan view).	Claim 19, Tsai in view of McPartlin discloses the semiconductor device according to Claim 4.	Tsai discloses (Figs. 1A-1C) wherein the protrusion is arranged on at least each of opposite sides of the target element as seen in plan view (Fig. 1A show plurality of 110s arranged on opposite sides of 181 in plan view).	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0312390) in view of McPartlin (US 2017/0117204) in further view of Yamada (US 2017/0117201).	Claim 10, Tsai in view of McPartlin discloses the semiconductor device according to Claim 1.	Tsai in view of McPartlin does not explicitly disclose wherein the protrusion includes a material having a higher Young's modulus than that of the insulating film.	However, Yamada discloses (Fig. 1B) forming a sealing resin 18 with a small Young’s modulus over a semiconductor device 14 with a higher Young’s modulus (Para [0060], 18 has smaller Young’s modulus than terminal portion 16 of 14).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an insulating film with a smaller Young’s Modulus as it can reduce damages to a semiconductor device’s terminal electrodes (Para [0060]).
Allowable Subject Matter
Claims 5 and 20 are allowed.
the closest prior art of record, Tsai (US 2014/0312390), McPartlin (US 2017/0117204), Yamada (US 2017/0117201), Obu (US 2018/0309417), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 5 (from which claim 20 depends), wherein the protrusion and the electrode pad are directly connected to each other such that the insulating film is not interposed therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Obu (US 2018/0309417) discloses (Fig. 1B-C) and HBT device with diodes where an insulating layer 113 covers the full upper surface. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819               
                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819